DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 7, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/090,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-4 and 6-8 (now renumbered as claims 1-7) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claim elements as recited in independent claim 1.  In particular, the prior art of record does not suggest the combination of "responsive to a determination that the one or more of the changes in the list of changes matches the criteria for the hint, inserting, by one or more computer processors, the hint into the list of changes prior to a first change of the one or more changes that triggers a match in the criteria, wherein inserting the hint into the list of changes includes determining the hint, wherein the hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads; determining, by one or more computer processors, whether one or more changes on a second database can be implemented to create a same outcome on the second database as an outcome of a total number of changes on the first database, wherein the one or more changes on the second database are implemented using less actions than a total number of actions used to implement the total number of changes to the first database; and responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creating the same outcome on the second database as the outcome of the total number of changes on the first database, inserting, by one or more computer processors, the hint prior to a first change in a pattern of changes in the replication stream indicating that the determined one or more changes should be implemented on the second database, wherein the hint includes an instruction for reducing the amount of changes needed in the second database to match changes made to the first database," as recited by amended independent claim 1.
These features, together with other limitations of the independent claim are novel and non-obvious in view of the prior art of record; therefore, claim 1 is allowed.  The dependent claims 2-4 and 5-8, being definite, enabled by the Specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169